DETAILED ACTION


Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 6, “wherein different” should be changed to -- wherein the different --. 	Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 12, 14, 16, and 18 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis et al (US 2010/0084996) in view of Bosua et al (US 2016/0007431). 
As to claim 1, Van De Sluis et al figures 1 and 4 shows a control device configured for use in a load control system (140) to control one or more electrical loads external to the control device, the control device comprising:
a base portion (paragraph [0035]...a display may be mounted on a wall near the movable selector, and/or may be included in the plats(s) surrounding the movable selector and used to display the indicators);
a control unit (400) configured to be coupled to the base portion, the control unit comprising
a first rotating portion (430) configured to be rotatable with respect to the base portion; 
a second rotating portion (460) concentric with the first rotating portion and configured to be rotatable with respect to the base portion (paragraphs [0045] and [0050]), wherein the first and second rotating portions define outer surfaces of the control unit (paragraph [0046]...the user may turn the four selectable plates 430, 440, 450, 460 to align desired plate indictors with the pointer or marker 220 of the knob 210 ; plate 460 is the outer surface of the control unit).
a selector portion (210) surrounded by at least one of the first or second rotating portion (paragraph [0038]... pressing the knob 210 or dial plate 330);
a control circuit (120, 130) configured to generate and transmit first control data for changing a single characteristic (intensity/brightness) of the one or more electrical loads while the first rotating portion is being rotated by the user, the control circuit further configured to generate and transmit second control data for changing a different, single characteristic (color) of the one or more electrical loads while the second rotating portion is being rotated by the user (paragraphs [0029], [0033], [0055], [0056], and [0061]), the control circuit further configured to generate third control data for toggling the one or more electrical loads between on and off in response to the actuation portion being pressed in towards the base portion by the user (paragraph [0038]... the knob 210 or system may be activated to provide illumination such as, for example, by pressing the knob 210 or dial plate 330, after the pointer 220 is positioned at a desired position to indicate the desired illumination).
Van De Sluis et al fails to explicitly show/teach a selector portion is an actuation portion.
However, Bosua et al figure 1 teaches a control unit (100) configured to be coupled to the base portion (200), the control unit comprises a rotating portion (300) that defines outer surfaces of the control unit; and an actuation portion (110) surrounded by at least one of the rotating portion (paragraph [0018]...as shown in FIG. 1, the control system 100 (the "switch") includes a base 200, a rotary mechanism 300 ; paragraph [0028]...the rotary mechanism 300 (dial, knob, etc.) is preferably actuatable relative to a rotation axis 110)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Van De Sluis’ selector portion to be actuation portion, as in Bosua et al for the purpose rotating arcuately about the axis of rotation 110 wherein it is preferably capable of rotating freely in either direction (e.g., clockwise or counterclockwise).

As to claim 2, Van De Sluis et al figures 1 and 4 shows the control device, wherein the first rotating portion (430) is configured as a front ring and the second rotating portion (460) is configured as a rear ring;
wherein the single characteristic is intensity (intensity/brightness), and the control circuit (120, 130) configured to generate the first control data for adjusting an intensity of the one or more electrical loads while the first rotating portion is being rotated by the user; and 
wherein different, single characteristic is color (color), and the control circuit further configured to generate the second control data for changing a color of the one or more electrical loads the second rotating portion is being rotated by the user (paragraphs [0029] – [0061]).

As to claim 3, Van De Sluis et al figures 1 and 4 shows the control device, further comprising: one or more visual indicators configured to be illuminated by one or more light sources (paragraphs [0036] - [0055]).

As to claim 4, Van De Sluis et al figures 1 and 4 shows the control device, wherein, when the first rotating portion (430) is being rotated to adjust the intensity of the one or more electrical loads, the control circuit (120, 130) is configured to illuminate the one or more visual indicators to display feedback information regarding a present intensity of the one or more electrical loads (paragraphs [0035], [0040], and [0046]).

As to claim 5, Van De Sluis et al figures 1 and 4 shows the control device, wherein, when the second rotating portion (460) is being rotated to adjust the color of the one or more electrical loads, the control circuit (120, 130) is configured to illuminate the one or more visual indicators to display feedback information regarding a present color of the one or more electrical loads (paragraphs [0035], [0040], and [0046]).

As to claim 6, Van De Sluis et al figures 1 and 4 shows the control device, wherein, when the first (430) and second (460) rotating portions are being rotated together to adjust both the intensity and the color of the one or more electrical loads, the control circuit (120, 130) is configured to illuminate the one or more visual indicators to display feedback information regarding a present intensity of the one or more electrical loads (paragraphs [0035], [0040], and [0046]).

As to claim 7, Van De Sluis et al figures 1 and 4 shows/teaches one or more visual indicators configured to be illuminated by one or more light sources.
Van De Sluis et al fails to show that the one or more visual indicators comprise a light bar, wherein the light bar is substantially circular and extends along a perimeter of the first rotating portion.
It would have been an obvious matter of design choice for the light bar to substantially circular and extends along a perimeter of the first rotating portion, since applicant has not disclosed that the light bar being substantially circular and extending along a perimeter of the first rotating portion, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any size indicator or any shape indicator or any plurality of indicators. 

As to claim 8, Van De Sluis et al figures 1 and 4 shows/teaches the control device, wherein the single characteristic is intensity or color (paragraph [0029]... hanging light attributes provided from the various light sources, such as intensity (i.e., dimming function), color, hue, saturation, direction and the like), and the control circuit is configured to generate the first control data for adjusting an intensity or color of the one or more electrical loads in response to the first rotating portion (430)  being rotated by the user; and
wherein the different, single characteristic is volume (paragraph [0067]... or example, audio, video, and/or multimedia systems may be controlled in combination with the light sources to provide an atmosphere effect associated with the selected scene or lighting condition. Thus, the present system may provide for the creation of a desired atmosphere effect, similar to creating a desired lighting effect, where several types of controllable devices are controlled to create a total atmosphere that matches the selected or aligned indicator), and the control circuit is further configured to generate the second control data for changing a volume of the one or more electrical loads in response to the second rotating portion (460)  being rotated by the user.

As to claim 9, Van De Sluis et al figures 1 and 4 discloses the control device, wherein the first (430) and second (460) rotating portions are independently rotatable (paragraph [0047]).

As to claim 10, Van De Sluis et al figures 1 and 4 shows the control device, wherein the first (430) and second (460) rotating portions are simultaneously rotatable, and wherein the control circuit is configured to generate the first control data and the second control data according to a predetermined dimming curve when the first and second rotating portions are simultaneously rotated by the user, the predetermined dimming curve defining a relationship between an intensity and a color of the one or more electrical loads (paragraphs [0036] - [0055]).

As to claim 11, Van De Sluis et al figures 1 and 4 shows the control device, wherein the control unit (400) further comprises: a communication circuit (160) configured to transmit a first control signal associated with the first control data and a second control signal associated with the second control data (paragraph [0031]). 
Van De Sluis et al fails to explicitly show/teach a battery configured to provide power to the control circuit and the communication circuit.
However, Bousa et al figure 1 teaches a control unit (100) comprising a battery (720) configured to provide power to the control circuit and the communication circuit (600) (paragraph [0043]...the power system 720 of the switch 100 functions to power the switch. The power system 720 preferably includes a power storage mechanism 722 and/or a power supply 724, but can alternatively include any other suitable power component. The power storage mechanism preferably includes a battery, more preferably a rechargeable (e.g., secondary) battery, such as a lithium ion battery, lithium ion polymer battery, nickel cadmium battery, or any other suitable secondary battery).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for a control unit to comprise a battery configured to provide power to the control circuit and the communication circuit, as in Bosua et al for the purpose of powering the control unit. 

As to claim 12, modified Van De Sluis et al figures 1 and 4 shows the control device wherein the first (430) and second (460) rotating portions surround the control circuit, the communication circuit (600 of Bosua et al), and the battery (720 of Bosua et al).

As to claim 14, Van De Sluis et al figures 1 and 4 shows the control device,
wherein the first rotating portion (430) is arranged as a front ring, and the-and second rotating portion (460) is arranged as a rear ring that is configured to be closer to the base portion (paragraph [0035]...a display may be mounted on a wall near the movable selector, and/or may be included in the plats(s) surrounding the movable selector and used to display the indicators)  than the first rotating portion when the control unit (400) is coupled to the base portion.

As to claim 15, Van De Sluis et al figures 1 and 4 shows a control device configured for use in a load control system (140) to control one or more electrical loads external to the control device, the control device comprising:
a base portion (paragraph [0035]...a display may be mounted on a wall near the movable selector, and/or may be included in the plats(s) surrounding the movable selector and used to display the indicators);
a control unit (400) configured to be coupled to the base portion, the control unit comprising
a first rotating portion (430) configured to be rotatable with respect to the base portion; 
a second rotating portion (460) concentric with the first rotating portion and configured to be rotatable with respect to the base portion (paragraphs [0045] and [0050]), wherein the first and second rotating portions define outer surfaces of the control unit (paragraph [0046]...the user may turn the four selectable plates 430, 440, 450, 460 to align desired plate indictors with the pointer or marker 220 of the knob 210 ; plate 460 is the outer surface of the control unit).
a selector portion (210) surrounded by at least one of the first or second rotating portion (paragraph [0038]... pressing the knob 210 or dial plate 330);
a control circuit (120, 130) configured to generate and transmit first control data for changing a single characteristic (intensity/brightness) of the one or more electrical loads while the first rotating portion is being rotated by the user, the control circuit further configured to generate and transmit second control data for changing a different, single characteristic (color) of the one or more electrical loads while the second rotating portion is being rotated by the user (paragraphs [0029], [0033], [0055], [0056], and [0061]), the control circuit further configured to generate third control data for toggling the one or more electrical loads between on and off in response to the actuation portion being pressed in towards the base portion by the user (paragraph [0038]... the knob 210 or system may be activated to provide illumination such as, for example, by pressing the knob 210 or dial plate 330, after the pointer 220 is positioned at a desired position to indicate the desired illumination),
a communication circuit (160) configured to transmit a first control signal associated with the first control data and a second control signal associated with the second control data (paragraph [0031]); and
wherein the first and second rotating portions define outer surfaces of the control unit (paragraph [0046]...the user may turn the four selectable plates 430, 440, 450, 460 to align desired plate indictors with the pointer or marker 220 of the knob 210 ; plate 460 is the outer surface of the control unit).
Van De Sluis et al fails to explicitly show/teach a selector portion is an actuation portion and a battery configured to provide power to the control circuit and the communication circuit.
However, Bosua et al figure 1 teaches a control unit (100) configured to be coupled to the base portion (200), the control unit comprises a rotating portion (300) that defines outer surfaces of the control unit; and an actuation portion (110) surrounded by at least one of the rotating portion (paragraph [0018]...as shown in FIG. 1, the control system 100 (the "switch") includes a base 200, a rotary mechanism 300 ; paragraph [0028]...the rotary mechanism 300 (dial, knob, etc.) is preferably actuatable relative to a rotation axis 110) and a control unit (100) comprising a battery (720) configured to provide power to the control circuit and the communication circuit (600) (paragraph [0043]...the power system 720 of the switch 100 functions to power the switch. The power system 720 preferably includes a power storage mechanism 722 and/or a power supply 724, but can alternatively include any other suitable power component. The power storage mechanism preferably includes a battery, more preferably a rechargeable (e.g., secondary) battery, such as a lithium ion battery, lithium ion polymer battery, nickel cadmium battery, or any other suitable secondary battery).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Van De Sluis’ selector portion to be actuation portion and a battery configured to provide power to the control circuit and the communication circuit, as in Bosua et al for the purpose rotating arcuately about the axis of rotation 110 wherein it is preferably capable of rotating freely in either direction (e.g., clockwise or counterclockwise) and to power the control circuit. 


As to claim 16, modified Van De Sluis et al figures 1 and 4 shows the control device wherein the first (430) and second (460) rotating portions surround the control circuit, the communication circuit (600 of Bosua et al), and the battery (720 of Bosua et al).

As to claim 18, Van De Sluis et al figures 1 and 4 shows the control device, wherein the first (430) and second (460) rotating portions are simultaneously rotatable, and wherein the control circuit is configured to generate the first control data and the second control data according to a predetermined dimming curve when the first and second rotating portions are simultaneously rotated by the user, the predetermined dimming curve defining a relationship between an intensity and a color of the one or more electrical loads (paragraphs [0036] - [0055]).

As to claim 19, Van De Sluis et al figures 1 and 4 shows/teaches one or more visual indicators configured to be illuminated by one or more light sources.
Van De Sluis et al fails to show that the one or more visual indicators comprise a light bar, wherein the light bar is substantially circular and extends along a perimeter of the first rotating portion.
It would have been an obvious matter of design choice for the light bar to substantially circular and extends along a perimeter of the first rotating portion, since applicant has not disclosed that the light bar being substantially circular and extending along a perimeter of the first rotating portion, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any size indicator or any shape indicator or any plurality of indicators. 

As to claim 20, Van De Sluis et al figures 1 and 4 shows/teaches the control device, wherein the first characteristic is intensity or color (paragraph [0029]... hanging light attributes provided from the various light sources, such as intensity (i.e., dimming function), color, hue, saturation, direction and the like), and the control circuit is configured to generate the first control data for adjusting an intensity or color of the one or more electrical loads in response to the first rotating portion (430)  being rotated by the user; and
wherein the second characteristic is volume (paragraph [0067]... or example, audio, video, and/or multimedia systems may be controlled in combination with the light sources to provide an atmosphere effect associated with the selected scene or lighting condition. Thus, the present system may provide for the creation of a desired atmosphere effect, similar to creating a desired lighting effect, where several types of controllable devices are controlled to create a total atmosphere that matches the selected or aligned indicator), and the control circuit is further configured to generate the second control data for changing a volume of the one or more electrical loads in response to the second rotating portion (460)  being rotated by the user.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis et al (US 2010/0084996) in view of Bosua et al (US 2016/0007431) and in further view of Jones et al (US 2015/0294816). 
As to claim 13, Van De Sluis et al figures 1 and 4 shows/teaches the control device is mounted on a wall (paragraph [0035]). 
Van De Sluis et al and Bosua et al both fails to show/teach that the control device is configured to be mounted over a toggle actuator of the mechanical switch that controls whether power is delivered to the one or more electrical loads.
However, Jones et al figure 5 shows a control device (100) is configured to be mounted over a toggle actuator (520) of the mechanical switch that controls whether power is delivered to the one or more electrical loads (Jones et al teaches in paragraph [0028] that figure 5 shows example views of a programmable switch, toggle switch interchangeable back for a programmable switch, and light switch according to an implementation of the disclosed subject matter. The programmable switch 100 may be attached to the toggle switch interchangeable back 300, with the casing 320 of the toggle switch interchangeable back 300 enclosing the rear casing 130 of the programmable switch 100. The combination of the programmable switch 100 and the toggle switch interchangeable back 300 may be attached, for example, using the attachment strips 340, to the cover plate 510 of the light switch 500. The toggle switch 520 of the light switch 500 may be set to the on position, and may enter the opening 330 and be contained within the toggle switch interchangeable back 300. This may allow the outside of the back plate 320 to contact the cover plate 510, attaching the programmable switch 100 and the toggle switch interchangeable back 300 to the light switch 500. The toggle switch 520 may be prevented from being switched to an off position, as the toggle switch 520 may not be accessible while covered by the toggle switch interchangeable back 300. This may allow any light fixtures with appropriate home automation hardware that are electrically connected to the light switch 500 to be controlled by the switch 120. The toggle switch 520 may remain in the on position to allow power to be supplied to the light fixtures, ensuring continued power to the home automation hardware in the light fixtures).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Van De Sluis et al’s control device to be configured to be mounted over a toggle actuator of the mechanical switch that controls whether power is delivered to the one or more electrical loads, as in Jones et al, for the purpose of making the light switch programmable. 

As to claim 17, Van De Sluis et al figures 1 and 4 shows/teaches the control device is mounted on a wall (paragraph [0035]). 
Van De Sluis et al and Bosua et al both fails to show/teach that the control device is configured to be mounted over a toggle actuator of the mechanical switch that controls whether power is delivered to the one or more electrical loads.
However, Jones et al figure 5 shows a control device (100) is configured to be mounted over a toggle actuator (520) of the mechanical switch that controls whether power is delivered to the one or more electrical loads (Jones et al teaches in paragraph [0028] that figure 5 shows example views of a programmable switch, toggle switch interchangeable back for a programmable switch, and light switch according to an implementation of the disclosed subject matter. The programmable switch 100 may be attached to the toggle switch interchangeable back 300, with the casing 320 of the toggle switch interchangeable back 300 enclosing the rear casing 130 of the programmable switch 100. The combination of the programmable switch 100 and the toggle switch interchangeable back 300 may be attached, for example, using the attachment strips 340, to the cover plate 510 of the light switch 500. The toggle switch 520 of the light switch 500 may be set to the on position, and may enter the opening 330 and be contained within the toggle switch interchangeable back 300. This may allow the outside of the back plate 320 to contact the cover plate 510, attaching the programmable switch 100 and the toggle switch interchangeable back 300 to the light switch 500. The toggle switch 520 may be prevented from being switched to an off position, as the toggle switch 520 may not be accessible while covered by the toggle switch interchangeable back 300. This may allow any light fixtures with appropriate home automation hardware that are electrically connected to the light switch 500 to be controlled by the switch 120. The toggle switch 520 may remain in the on position to allow power to be supplied to the light fixtures, ensuring continued power to the home automation hardware in the light fixtures).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Van De Sluis et al’s control device to be configured to be mounted over a toggle actuator of the mechanical switch that controls whether power is delivered to the one or more electrical loads, as in Jones et al, for the purpose of making the light switch programmable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5710272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDON S COLE/           Primary Examiner, Art Unit 2128